Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00114-CV

                      Hari Prasad KALAKONDA and Latha Kalakonda,
                                      Appellants

                                              v.

                               ASPRI INVESTMENTS, LLC,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16394
                         Honorable Karen H. Pozza, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Aspri Investments, LLC, recover its costs of appeal
from appellants, Hari Prasad Kalakonda and Latha Kalakonda.

       SIGNED December 9, 2015.


                                               _____________________________
                                               Karen Angelini, Justice